In the
United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 01-3048
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                              v.

EDWARD BEQUETTE,
                                        Defendant-Appellant.
                       ____________
          Appeal from the United States District Court
               for the Southern District of Illinois.
         No. 00 CR 30178—Michael J. Reagan, Judge.
                       ____________
    ARGUED JUNE 5, 2002—DECIDED OCTOBER 29, 2002
                     ____________


 Before FLAUM, Chief Judge, and DIANE P. WOOD, and
WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. Edward Bequette appeals his
sentence of 151 months’ incarceration for manufactur-
ing and conspiring to manufacture and distribute meth-
amphetamine. Because we find that the district court
properly relied on the jury’s special verdict to determine
the relevant drug quantity, we affirm the district court.


                   I. BACKGROUND
  On August 29, 2000, Drug Enforcement Agency agents,
acting on a tip, knocked on the door of Edward Bequette’s
2                                            No. 01-3048

residence, identified themselves, and asked if they could
conduct a search of his house. When Bequette opened the
door, a haze of what appeared to be ammonia vapors
escaped from the house. Knowing that such vapors are
by-products of methamphetamine production, the agents
asked if anyone was manufacturing, or “cooking,” metham-
phetamine in the house. Bequette said no, but that some-
one else had cooked a batch the night before. He gave
the agents permission to search the residence, where
they found equipment needed for methamphetamine pro-
duction, batches of methamphetamine in the early proc-
essing stages, by-products of production, sales records,
several firearms, and boxes of different kinds of over-
the-counter medicines which are used to process meth-
amphetamine.
  Bequette was charged with one count of manufactur-
ing less than 50 grams of a substance containing meth-
amphetamine, in violation of 21 U.S.C. § 841(a)(1), and
one count of conspiring to manufacture and distribute at
least 50 grams but less than 500 grams of a substance
containing methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and 846. At trial, Bequette’s son, Austin,
testified that he sold methamphetamine “8-balls” (named
because they contained one-eighth of an ounce of meth-
amphetamine) manufactured by his father. After a four-day
trial, Bequette was found guilty of both counts. In addi-
tion, the jury returned a special verdict finding that at
least 50 grams of a substance containing methamphet-
amine was attributable to Bequette regarding the con-
spiracy. Sentenced to 151 months’ imprisonment, super-
vised release, and a fine, he now appeals his sentence.


                     II. ANALYSIS
  We review a district court’s application of the Sentenc-
ing Guidelines de novo, see United States v. Gio, 7 F.3d
No. 01-3048                                                   3

1279, 1289 (7th Cir. 1993), though we give great deference
to a sentencing court’s determination of drug quantity,
reversing only if we are convinced that a mistake has
been made. See United States v. Corral-Ibarra, 25 F.3d 430,
437 (7th Cir. 1994).
  In drug cases, sentencing courts must make explicit
findings as to drug quantity and describe the reasoning,
rationale, and supporting evidence behind these findings.1
See United States v. McEntire, 153 F.3d 424, 435 (7th
Cir. 1998); United States v. DePriest, 6 F.3d 1201, 1213 (7th
Cir. 1993). Here, the district court remarked during sen-
tencing, “I need only find by a preponderance of the evi-
dence that [the relevant drug quantity] was at least 50
grams and I do so, but I think the jury verdict is conclu-
sive in this matter beyond a reasonable doubt.” The special
verdict form indicated that the jury found “beyond a
reasonable doubt that the amount of the mixture or sub-
stance containing a detectable amount of methamphet-
amine as charged in Count 2 of the Superseding Indict-
ment was at least 50 grams.” As Bequette reminds us,
it is the judge, not the jury, which determines relevant
conduct for sentencing purposes, see Edwards v. United
States, 523 U.S. 511, 513-14 (1998), but it is not improp-
er for a judge to rely on a jury’s finding of drug quantity
when making relevant conduct findings, given the wide
range of evidence which judges may consider when mak-
ing such findings.
  So long as there is a finding by a preponderance of the
evidence that the defendant has engaged in relevant con-


1
  Bequette notes correctly that a jury finding of drug quantity,
as required by Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not necessary in his case because his 150-month sentence was
less than the statutory maximum of 240 months provided for in
18 U.S.C. § 841(b)(1)(C) for an indeterminate amount of sub-
stances containing methamphetamine.
4                                                No. 01-3048

duct, district court judges are entitled to consider a wide
range of factors when determining an appropriate sentence.
See United States v. Musa, 946 F.2d 1297, 1306 (7th Cir.
1991); WRIGHT, FEDERAL PRACTICE & PROCEDURE: CRIM-
INAL 2D § 526 nn.16-21 (1982). Regardless of the type of
evidence considered by a judge, our concern is first and
foremost that the findings are based on reliable evi-
dence. See United States v. Brumfield, 301 F.3d 724, 732
(7th Cir. 2002). Given this concern with reliability, it
seems incongruous to suggest that a jury’s drug quantity
finding, made using only admissible evidence and found
beyond a reasonable doubt, is inadequate for sentencing
guidelines purposes. This is especially true given the def-
erence we give to juries, disturbing their fact-finding in
the civil context (where special verdicts are more com-
mon) only if “there is no legally sufficient evidentiary ba-
sis for a reasonable jury to find for that party,” Reynolds
v. City of Chicago, 296 F.3d 524, 527 (7th Cir. 2002).
  We agree with Bequette that if the district court had
not relied on the jury’s special verdict, it should have
explained why it relied on Austin’s trial testimony de-
scribing a large quantity of methamphetamine when it
determined the relevant drug quantity rather than
Austin’s sentencing hearing testimony, which professed
a smaller quantity of drugs.2 This is because sentenc-
ing courts must state why one set of facts is more compel-
ling than another when making their findings, not just
identify which version of a story they find most credible.
See United States v. Schaefer, 291 F.3d 932, 938 (7th
Cir. 2002); United States v. McClanahan, 136 F.3d 1146,
1151 (7th Cir. 1998).


2
  Although Austin gave different estimates of the amount of
drugs sold during direct and cross-examination, using the most
conservative estimate, Bequette was involved with more than 50
grams of a substance containing methamphetamine.
No. 01-3048                                                 5

   We need not resolve whether the other testimony re-
lied on by the district court judge, i.e., the trial testimony
of Austin and of DEA chemist Angelos, was less reliable
than the jury finding. Questions about the reliability of
their testimony affect neither the uncontested reliability
of the jury’s special verdict nor the district court’s reli-
ance on that verdict. Since we have no reason to doubt the
jury’s finding (indeed, Bequette’s trial counsel acknowl-
edged during the sentencing hearing that the district
court would take it into account), we find no reason to
disturb either the jury’s special verdict or the district
court’s reliance on it. Therefore, we do not have a “firm
and definite conviction that a mistake has been made,”
United States v. Corral-Ibarra, 25 F.3d at 437, and hold
that it was not clear error for the district court to rely
on the jury’s drug quantity finding when calculating
Bequette’s base offense level.
  Bequette also challenges the Pre-Sentence Report’s re-
liance on the testimony of DEA chemist Angelos, who
calculated the total possible methamphetamine that
could be manufactured from the cough and cold medicine
whose empty boxes were found in Bequette’s home. But
Bequette acknowledges that only one independent basis
is necessary for a relevant conduct finding under the
clear error standard, and since we find that reliance on the
jury’s special verdict is adequate in this case, we need
not consider this claim.


                   III. CONCLUSION
  For the foregoing reasons, we find that the district
court did not err when making its drug quantity findings,
and we AFFIRM Bequette’s sentence.
6                                         No. 01-3048

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—10-29-02